t c memo united_states tax_court exxon corporation and affiliated companies petitioners v commissioner of internal revenue respondent docket nos filed date robert l moore ii frederick h robinson lisa f opoku and jordan l klingsberg for petitioners allan e lang christopher fisher and todd ludeke for respondent memorandum findings_of_fact and opinion swift judge the issue for decision is the proper accrual under the all-events test of sec_461 of approximately dollar_figure million in interest_expense relating to increases in petitioners’ federal income taxes for the years through unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue findings_of_fact during the years in issue petitioners constituted an affiliated_group of more than u s and foreign_subsidiary corporations petitioner exxon corp was the common parent of the affiliated_group hereinafter petitioners will be referred to simply as exxon the businesses in which exxon was engaged primarily involved exploration production transportation and sale of crude_oil and natural_gas and manufacture of petroleum products additional businesses in which exxon was engaged involved exploration and mining of coal and uranium production of nuclear fuel and businesses unrelated to the energy field such as manufacture and sale of office supply equipment exxon constituted one of the largest groups of industrial corporations in the united_states exxon filed consolidated u s_corporation income_tax returns the preparation of exxon’s consolidated corporation other issues were tried and briefed separately and will be the subject of separate opinions income_tax returns constituted a time-consuming and difficult undertaking for employees accountants and other tax professionals and staff hired by exxon for that purpose the preparation of exxon’s consolidated corporation income_tax returns was particularly difficult due to the large volume size and variety of the many businesses in which exxon was engaged the quantity of information required for the preparation of the tax returns relating to the businesses in which exxon was engaged and the significant complexity of u s and foreign tax laws to which exxon’s businesses were subject exxon’s consolidated corporation income_tax returns that were filed with respondent consisted of documents several feet thick and thousands of pages during the year and during the months immediately after the end of the year up until the date on which each of exxon’s consolidated corporation income_tax returns was filed employees in exxon's tax department gathered information from exxon's numerous subsidiary and affiliated corporations located in the united_states and throughout the world and prepared and assembled exxon’s consolidated corporation income_tax returns in spite of extensive and good_faith efforts by exxon’s employees to obtain all of the relevant information for preparation of exxon’s consolidated corporation income_tax returns by the time the income_tax returns were due to be filed with respondent including extensions of time granted by respondent much information and many documents necessary for exxon to file with respondent complete and accurate income_tax returns were not available to exxon’s income_tax return preparers after filing the original consolidated corporation income_tax returns with respondent exxon’s employees responsible for the accuracy and filing of exxon’s income_tax returns continued to gather information relating to exxon’s many businesses in the united_states and throughout the world with respect to various income expense and credit items for each of the years through respondent's representatives audited exxon’s consolidated corporation income_tax returns during the audits exxon's and respondent's representatives maintained a relatively open and congenial relationship with each other respondent's audits commenced with a meeting between representatives of exxon and respondent during which guidelines and ground rules for the conduct of the audits were discussed and agreed upon procedures were agreed upon for the exchange of information and for the handling of proposed adjustments during the audits the general intent of exxon’s and of respondent’s representatives was to resolve by agreement and without protest appeal or litigation as many adjustments as possible no agreement however was entered into or reached between exxon’s and respondent’s representatives as to specifically when and how exxon’s representatives would communicate to respondent’s representatives exxon’s agreement with and decision not to protest discrete audit adjustments during respondent’s audits respondent's representatives examined exxon’s books_and_records and generally through information document requests idr's requested information and documents from exxon as adjustments were identified with regard to exxon’s federal_income_tax liabilities respondent's representatives would prepare and provide to exxon’s representatives written notices of proposed_adjustment form sec_5701 describing the amounts and nature of the adjustments also during the audits exxon’s representatives would provide to respondent’s representatives information regarding income expense and credit items that exxon's representatives had identified as not being reflected accurately on exxon’s consolidated corporation income_tax returns items so provided by exxon’s representatives to respondent's representatives are referred to by exxon and herein as volunteered adjustments some of the volunteered adjustments represented adjustments in favor of exxon and some in favor of respondent upon receipt of information regarding volunteered adjustments respondent’s representatives would not automatically accept the proposed adjustments rather respondent’s representatives would review analyze and audit the information provided by exxon’s representatives and would make determinations after discussions and negotiations with exxon's representatives as to the appropriate adjustments if any and respondent’s representatives would propose the adjustments so determined in form sec_5701 that were given to exxon’s representatives ’ idr no trial exhibit bears upon the so-called volunteered adjustments for the years and it establishes respondent’s representatives’ awareness of and expectation that volunteered adjustments would be received from exxon and respondent’s and exxon’s representatives' understanding that respondent's representatives would not automatically accept the information with regard to volunteered adjustments provided by exxon's representatives but rather would review and audit the information set forth below is language from idr no describing the information requested of exxon by respondent’s representatives idr no description of documents requested after a return is filed taxpayers frequently discover errors in the return that was filed which include the following deductions claimed which are not deductible deductions not claimed which are deductible income reported which is not taxable_income not reported which is taxable credits not claimed which should be on the return a b c d e f credits claimed which are not proper oo on nn no eer eee ee please submit a list of any such items which have been discovered subsequent to the filing of the returns for and please submit a detailed explanation of the items under so this agent can determine if the items should be corrected by including them in the rar as an adjustment there were located on the original and copy of the form sec_5701 that respondent’s representatives provided to exxon’s representatives a set of boxes and exxon’s representatives were requested to check one of the boxes to indicate whether they agreed agreed in part or disagreed with the proposed adjustments and to return to respondent's representatives the copies of the form_5701 exxon's representatives however following a policy decision that had been made did not indicate in the boxes or otherwise on the form sec_5701 whether or not exxon agreed agreed in part or disagreed with respondent's proposed adjustments over the years exxon’s representatives used different methods to communicate in writing to respondent’s representatives exxon’s agreement to specific adjustments as indicated the form sec_5701 were not used by exxon’s representatives to communicate to respondent's representatives exxon’s agreement to specific adjustments exxon’s representatives did communicate in writing to respondent’s representatives exxon’s agreement to certain adjustments that respondent had raised for the years in issue by entering into written form_870 agreements waiver_of_restrictions_on_assessment_and_collection of deficiency in tax and acceptance of overassessment and form 870-ad agreements offer to waive restrictions on assessment and collection of tax_deficiency and to accept overassessment and by making --- - concessions or signing written stipulations of settlement that were filed with this court during pendency of these cases occasionally exxon's representatives indicated agreement to proposed audit adjustments in their written responses to idr's for each year more than audit adjustments to exxon’s consolidated corporation income_tax returns were identified and proposed by respondent’s representatives during respondent's audits of exxon’s consolidated corporation income_tax returns for through there were what exxon refers to as four major agreed adjustments that were identified and raised by respondent’s representatives and that by the end of each audit were agreed to by exxon’s and respondent’s representatives and that increased exxon's u s source income for each year the four major agreed adjustments however in their petitions to this court with regard to income_tax deficiencies that respondent determined against exxon for through exxon did object to and did challenge the correctness of the four major agreed adjustments the four major agreed adjustments represent approximately percent of the total adjustments that by the end of respondent's audits of exxon for through were agreed to by exxon’s and respondent’s representatives and that were not further protested or litigated by exxon the agreed adjustments the agreed adjustments do not include significant other adjustments that were raised by respondent on audit and that were protested by exxon or that were raised by exxon in claims for refund and that are still pending in litigation a brief description of each of the four major agreed adjustments is set forth below g g costs the first of the four major agreed adjustments relates to costs of geological and geophysical g g activity and the deductibility of such costs as current business_expenses or the nondeductibility thereof as capital expenditures g g activity involves work of geologists and geophysicists in obtaining and analyzing geographical seismic data for purposes of identifying energy-related natural_resources generally at the time exxon’s consolidated corporation income_tax returns were filed information was not yet available to exxon’s geologists and geophysicists and therefore it was not available to those individuals preparing and filing exxon’s income_tax returns as to whether particular g g costs incurred in a year resulted in the discovery of commercially exploitable energy resources however on exxon’s consolidated corporation income_tax returns as originally filed for each year all of exxon’s g g costs that were incurred in a year were treated by -- - exxon’s income_tax return preparers as not resulting in the discovery of commercially exploitable energy resources and therefore as currently deductible business_expenses during the audits for the years in issue exxon’s and respondent’s representatives generally agreed as to the applicable law relating to the treatment of g g costs they generally understood that to the extent they could agree that information provided during the audits to respondent's representatives established which particular g g activity led to the discovery of commercially exploitable energy resources the related g g costs would be disallowed as current expenses and would be treated as nondeductible capital expenditures upon receipt during the audits from exxon's representatives of information regarding particular g g activity that had occurred in a year respondent's representatives would review and analyze the information discuss the information with exxon's representatives make inquiries with regard thereto and negotiate with exxon's representatives over whether such information established that particular g g activity had or had not led to the discovery of commercially exploitable energy resources and whether the related costs should be treated as ordinary expenses or as capital expenditures the following schedule for through reflects the amount of claimed g g costs that on audit by respondent were disallowed and that exxon’s representatives agreed constituted nondeductible capital expenditures because they led to commercially exploitable energy resources that produced income for exxon over the course of a number of years year capitalized g g costs s big_number big_number big_number big_number big_number big_number big_number proratables adjustment the second of the four major agreed adjustments referred to by the parties as the proratables adjustment was made only for through and involves the characterization or allocation of certain of exxon's administrative expenses between u s and foreign sources allocations of exxon's expenses to foreign sources decreased exxon's foreign_source_income and reduced foreign tax_credits that exxon could claim against its u s tax_liabilities similar to g g activity exxon’s and respondent’s representatives generally agreed as to the applicable law relating to the allocation of administrative expenses between u s and foreign sources upon receipt during the audits from exxon's representatives of information relating to exxon's administrative expenses respondent's representatives would review and analyze the information after discussions and negotiations with regard to the information exxon's and respondent's representatives reached agreement as to allocation of exxon's administrative expenses between u s and foreign sources pursuant thereto exxon’s proratable expenses were reallocated to exxon’s foreign_source_income in the following amounts administrative expenses reallocated year to foreign_source_income dollar_figure big_number big_number big_number big_number other sourcing adjustments the third major agreed adjustment the so-called other sourcing adjustments involves for through the characterization or allocation of certain expenses of exxon's affiliated companies as between u s and foreign sources similar to the g g and proratables adjustments exxon’s and respondent’s representatives generally agreed as to the applicable law relating to the other sourcing adjustments upon receipt during the audits from exxon's representatives of information relating to expenses of exxon's affiliated companies respondent's representatives would review and analyze the information after discussions and negotiations with regard to the information exxon's and respondent's representatives agreed that expenses of exxon's affiliated companies should be reallocated from u s sources to foreign sources as follows expenses relating to exxon’s affiliates year reallocated to foreign_source_income dollar_figure big_number big_number big_number big_number oil refinery repair costs the fourth major agreed adjustment relates to the treatment for through of costs of repairing exxon’s oil refineries as current expenses or as capital expenditures similar to the g g costs proratables and other sourcing adjustments exxon’s and respondent’s representatives generally agreed on the applicable law relating to the oil refinery repair costs adjustment upon receipt during the audits from exxon's representatives of information relating to the repair of exxon's oil refineries respondent's representatives would review and analyze the information after discussions and negotiations with regard to the information exxon's and respondent's representatives agreed that costs relating to repair of exxon's oil refineries that on exxon's consolidated corporation income_tax returns had been expensed were to be capitalized as follows year capitalized refinery repair costs s big_number big_number big_number big_number big_number in general adjustments made by respondent that exxon formally protested beyond the audit level to respondent's appellate division and or in litigation represented issues of importance to exxon and to the oil_and_gas industry examples of such protested adjustments are the treatment of construction costs of offshore drilling platforms as intangible_drilling_and_development_costs and the eligibility of pipeline right-of-way costs for depreciation and investment tax_credits for through respondent's audits concluded with issuance to exxon of revenue agent’s reports rar’ss hach rar summarized respondent's proposed adjustments and set forth proposed income_tax deficiencies for each year by the end of respondent’s audits of exxon for through respondent had made hundreds of adjustments to exxon’s -- - consolidated corporation income_tax returns and exxon’s and respondent’s representatives had reached agreement on percent of the total number of adjustments of which as indicated the four major agreed adjustments represented approximately percent of the net agreed adjustments respondent’s audit of exxon for and ended in respondent's audit of exxon for and ended in respondent's audit of exxon for and ended in after or simultaneously with receiving respondent's rar's relating to the years through exxon’s representatives signed forms with respect to the agreed adjustments and to the portions of the proposed tax deficiencies that were agreed respondent then assessed the taxes agreed to and statutory interest due thereon and exxon soon thereafter paid the amount of the assessed tax deficiencies and interest the amount of the interest accrued from the due_date of exxon's consolidated corporation income_tax returns to the date of payment also for through with regard to certain unagreed issues and tax deficiencies determined by respondent relating thereto respondent issued to exxon notices of deficiency for at the conclusion of respondent's audit exxon did not enter into a form_870 agreement for respondent issued a notice_of_deficiency and assessed the tax_deficiency and statutory interest that exxon paid -- - for through after paying the agreed tax deficiencies determined by respondent on audit and the interest due thereon exxon filed with respondent a number of claims for refund relating to unrelated items of income expense and credit which claims for refund for a number of the years exceed the amounts paid_by exxon as tax deficiencies relating to the agreed adjustments for each year as indicated however petitioners did not contest through protests or refund claims the adjustments relating to the four major agreed adjustments or the adjustments relating to the other agreed adjustments for financial_accounting purposes exxon accrued ratably for each year interest on estimated net tax deficiencies accrual of deficiency_interest on exxon’s income_tax returns exxon’s consolidated corporation income_tax returns for through were prepared on the accrual_method of accounting and exxon used the accrual_method of accounting to accrue interest_expense on its consolidated corporation income_tax returns as filed for through exxon did not accrue ratably interest on the income_tax deficiencies that respondent determined for each year until the underlying and related tax deficiencies were set forth in agreed forms in closing agreements or until the - tax deficiencies were assessed by respondent namely in for the interest relating to the and tax deficiencies in for the interest relating to the and tax deficiencies and in for the interest relating to the and tax deficiencies in and in the petitions filed in these cases petitioners made the claim that the total statutory interest that related to exxon’s agreed income_tax deficiencies for through should be accrued not in and for the year the audits for those years were concluded and in which the form_870 agreements were entered into or the year in which the assessments occurred namely and but that the interest should relate back to the years through and should accrue ratably in each year to which the interest relates opinion under sec_461 a deduction is to be allowed in the proper taxable_year under the method_of_accounting used in computing a taxpayer’s income under the all-events test of the accrual_method of accounting a liability expense accrues in the year in which all the events have occurred which establish the fact of liability for the expense and in which the amount of the liability can be determined with reasonable accuracy see 269_us_422 sec_1_461-1 income_tax regs as the supreme court has explained it is fundamental to the all_events_test that although expenses may be deductible before they have become due and payable liability must first be firmly established this is consistent with our prior holdings that a taxpayer may not deduct a liability that is contingent 481_us_239 as we have further explained the all-events test is based on the existence or nonexistence of legal rights or obligations at the close of a particular accounting_period not on the probability---or even absolute certainty--that such right or obligation will arise at some point in the future 90_tc_26 if at the end of a year a taxpayer's liability for an expense remains contested and contingent the expense will not be treated as being established under the all-events test of sec_461 see 321_us_281 320_us_516 a contested liability will not be regarded as sufficiently established until resolution of the contest see dixie pine prods co v commissioner supra 348_f2d_542 as stated by the supreme court in dixie pine prods co v commissioner supra pincite in order truly to reflect the income of a given year all the events must occur in that year which fix the amount and the fact of the taxpayer’s liability for items of indebtedness deducted though not paid and this cannot be the case where the liability is contingent and is contested by the taxpayer fn refs omitted in sec_1_461-2 income_tax regs definition of a contested liability is provided as follows any contest which would prevent accrual of a liability under sec_461 shall be considered to be a contest in determining whether the taxpayer satisfies paragraph a of this section a contest arises when there is a bona_fide dispute as to the proper evaluation of the law or the facts necessary to determine the existence or correctness of the amount of an asserted_liability generally whether a bona_fide dispute exists as to the proper law and facts whether a liability is contested and when a contested liability is resolved involve questions of fact to be answered on the basis of the facts and circumstances of each particular situation see phillips petroleum co affiliated subs v commissioner tcmemo_1991_257 in 33_tc_640 we stated as follows the presence of an admission express or implied serves as direct proof that the taxpayer was not contesting liability but absence of an admission while not conclusive proof of a contest certainly leaves a gap in petitioner’s proof id pincite there are a number of court opinions involving a variety of factual situations and the guestion of whether accrual basis taxpayers’ liabilities with regard to tax adjustments and the related statutory interest should be regarded as sufficiently settled as fixed and definite and whether the amounts thereof were determinable with reasonable accuracy or whether the taxpayers’ liabilities therefor should be regarded as contingent and contested a number of courts have defined a contest narrowly and have suggested that affirmative acts by taxpayers which establish clearly the existence of the contest should be present in order for the asserted tax_liabilities to be regarded as contested in 568_f2d_192 a dispute with a state_agency not with respondent over a change in method_of_accounting and what was regarded merely as a naked suggestion not as an objection by the taxpayer to respondent that a proposed_adjustment not be made until a following year were treated as not rising to the level of a contest with respondent over the related_income tax_deficiency and interest --- - in dravo corp v united_states f 2d pincite a taxpayer’s liability for additional state taxes was asserted during an audit occurring ina later year the taxpayer paid the additional state taxes without protest or appeal the court of claims rejected the argument that the mere filing of a tax_return acknowledging a liability in a stated amount automatically should be regarded as giving rise to a contest with regard to additional_amounts asserted on audit by a taxing authority the court of claims stated that a contest should be evidenced by objective acts ie lodging a formal protest with the tax authorities or instituting a suit in a court of law id pincite in 396_f2d_412 9th cir revg 45_tc_615 the taxpayer accrued state sales_tax on its federal_income_tax returns even though other taxpayers were contesting their liability therefor the court_of_appeals for the ninth circuit allowed the accrual explaining that a third party’s contest of a liability does not necessarily make the liability of a similarly situated taxpayer who did not contest the liability contingent in 261_fsupp_789 m d tenn questions raised with a state official within a few months after the end of a liquidating corporation’s last taxable_year over a state franchise tax audit -- - adjustment were not treated as making the tax adjustment contested and nonaccruable h e fletcher co v commissioner a memorandum opinion of this court dated date involved a taxpayer’s attempt to accrue interest relating to tax adjustments in the year in which the interest was paid not for years to which the interest related the case involved no evidence that the tax adjustments were contested or other than fixed and definite the court did not allow the accrual basis taxpayer to accrue the interest in the later year in which the interest was paid as we understand the above authorities situations which would allow the accrual of interest relating to tax audit adjustments for the years to which the interest relates generally are distinguishable from situations such as those involved herein namely situations where facts relating to the tax audit adjustments and the amounts thereof are for a number of years indefinite where the adjustments are eventually developed based largely on information available to both taxpayers’ and respondent’s representatives only over the course of years after the filing of the tax returns where negotiations occur with regard to the nature and character of the underlying transactions giving rise to the tax adjustments and where agreements with regard to the tax adjustments are reached through such negotiations years after the filing of the tax returns to which - - the tax adjustments relate in the latter situations because of the uncertainties relating to the appropriate adjustments to be made the taxpayers’ liability therefor is to be regarded as not sufficiently fixed and definite until the agreements relating to the tax adjustments are entered into in a clear and formal manner in such situations for federal_income_tax purposes the statutory interest relating to the eventually agreed-upon tax adjustments is not accruable until the agreements are entered into and are clearly established exxon relies on language in sec_1_461-2 income_tax regs that describes certain affirmative acts that are to be treated as commencing a protest of an asserted_liability that language provides as follows an affirmative act denying the validity or accuracy or both of an asserted_liability to the person who is asserting such liability such as including a written protest with payment of the asserted_liability is sufficient to commence a contest thus lodging a protest in accordance with local law is sufficient to contest an asserted_liability for taxes it is not necessary that the affirmative act denying the validity or accuracy or both of an asserted_liability be in writing if upon examination of all the facts and circumstances it can be established to the satisfaction of the commissioner that a liability has been asserted and contested we do not construe the above language as necessarily requiring a particular affirmative act of protest or litigation to a proposed tax adjustment in order for the adjustment to be -- - regarded as unsettled and contested the language of the regulation indicates only what is sufficient to commence a contest and does not purport to be exhaustive see 82_tc_477 affd per curiam 767_f2d_41 2d cir in our opinion the key portion of the above regulatory language is that found in the last sentence namely what do the facts and circumstances of each situation establish as stated in phillips petroleum co affiliated subs v commissioner t c memo ultimately a determination must be made based upon a consideration of all the facts and circumstances exxon alleges that the adjustments in question and therefore the statutory interest should be treated as automatic and uncontested that the existence and amount of the adjustments should be regarded as simply a matter of gathering information from exxon's worldwide operations and that when the figures were finalized with regard to the tax adjustments the adjustments should be regarded as relating back and as having been fixed definite and uncontested from the end of the tax years to which they relate accordingly exxon argues the related statutory interest should relate back and should be accruable ratably for each year from the due dates of the tax returns to which the tax adjustments relate we do not agree - - with regard particularly to the four major agreed adjustments we note the series of post-tax-return events that had to occur in order to establish exxon’s liability with regard thereto additional information had to be gathered from exxon’s many units and affiliated companies that information had to be organized and analyzed by exxon’s representatives and submitted to and audited by respondent’s representatives discussions and negotiations with regard to the information had to occur disagreements with regard to characterization questions had to be resolved any disagreements had to be negotiated and agreements reached or not reached all of these activities or events occurred during the audits years after the consolidated corporation income_tax returns were filed exxon argues that for each year through of necessity and in spite of good_faith and reasonable efforts to file more complete and accurate income_tax returns by the due dates thereof exxon's representatives who were in charge of preparing and filing exxon’s income_tax returns knew and understood that adjustments to the income_tax returns would be necessary and that appropriate and agreed adjustments to the tax returns were to be communicated and volunteered to respondent’s representatives by exxon’s representatives either formally via amended returns or informally during the audits of exxon's tax returns this may be true for certain adjustments the - - evidence however does not indicate that the four major agreed adjustments constituted volunteered adjustments further even with regard to the so-called volunteered adjustments respondent’s representatives did not automatically agree to the adjustments suggested by exxon’s representatives rather as we have found information with regard thereto was reviewed and audited by respondent’s representatives and the amounts of the adjustments determined by respondent’s representatives were set forth in the form sec_5701 that were provided to exxon because the four major agreed adjustments represent approximately percent of the total of the agreed tax deficiencies and because the balance of the agreed tax adjustments were similarly compromised exxon argues that all of the agreed adjustments should be treated as uncontested adjustments we disagree not until the end of the audits are the adjustments in question in these cases to be treated as agreed that is when the forms were entered into and or the assessments were made by then the adjustments were agreed to and respondent acknowledges that the all-events test was satisfied prior thereto the adjustments in question had been discussed proposed negotiated and subject_to agreement and compromise on factual issues such as the characterization of the costs these -- p7 - circumstances do not reflect the stuff of fixed and definite liabilities exxon emphasizes that in spite of exxon’s failure to indicate on the form sec_5701 its agreement or disagreement to the adjustments respondent’s representatives generally throughout the audits had a feeling as to whether proposed adjustments reflected in the form sec_5701 were agreed to or were contested by exxon’s representatives exxon argues that once its representatives informally and orally communicated to respondent’s representatives its intent not to protest an adjustment exxon regarded itself and exxon should be treated as having made a commitment not to do so further because of its general policy objective and intent to seek agreement on as many proposed adjustments as possible exxon argues that by default all adjustments made by respondent that were not specifically protested and not expressly contested should be regarded throughout the audits as agreed and uncontested adjustments that relate back to the due dates of the tax returns we disagree the bottom line is that prior to the end of the audits and prior to the time the form_870 agreements were entered into or assessments were made insufficient specific communications were provided to respondent’s representatives reflecting exxon’s agreement to the agreed adjustments - - the trial evidence establishes that the four major agreed adjustments were resolved in the course of the audits but the trial evidence does not establish when during the course of the audits the four major agreed adjustments were resolved short of the end of the audits the mere fact that respondent’s representatives may during the course of the audits have had a feeling for where exxon’s representatives stood on the major agreed issues does not rise to the level of an agreement in our opinion the adjustments in question and the related statutory interest are to be treated as not fully settled as not sufficiently fixed and definite as contested and as not resolved until the end of respondent's audits when assessments of the tax deficiencies relating thereto were agreed to or when the assessments occurred at which point in time deficiency_interest relating to the adjustments is accruable we note the following points that taken together we regard as objective evidence that exxon's liability for the agreed adjustments was not fixed and definite until the end of the audits when the form_870 agreements were entered into without further protest or litigation by exxon or when the assessments occurred exxon’s consolidated corporation income_tax returns reflected amounts different from those reflected in the agreed adjustments - - the adjustments were raised by respondent in written format in form sec_5701 exxon did not indicate on the form sec_5701 agreement to the adjustments with few exceptions exxon did not provide any other written statements to respondent of agreement to the adjustments until the form_870 agreements were entered into and in petitions filed in this court for through exxon did challenge a number of the so-called agreed adjustments contrary to exxon’s claim that these adjustments were routinely agreed to for each year based on the evidence before us we conclude that the statutory interest in question relating to the agreed adjustments and agreed tax deficiencies assessed by respondent against exxon at the conclusion of the audits for the years through does not satisfy the all-events test of sec_461 and is not accruable until the end of the audits when exxon for the years through reflected its agreement thereto in the form_870 agreements or for when the assessment occurred in light of our findings and conclusion set forth above it is not necessary to address other arguments made by respondent as to the proper accrual of the interest in question -- - our holding in this opinion will be incorporated into the decisions to be entered in these cases when all other issues are resolved
